UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6318



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE E. FREEMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-98-433-AW, CA-01-1985-AW)


Submitted:   May 29, 2002                  Decided:   June 11, 2002


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone E. Freeman, Appellant Pro Se. Sandra Wilkinson, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Tyrone E. Freeman seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and denying reconsideration of that order.              We have reviewed the

record and the district court’s opinion and orders and find no

reversible    error.     Accordingly,      we    deny     a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.     United States v. Freeman, Nos. CR-98-433-AW; CA-

01-1985-AW (D. Md. Oct. 29, 2001 & Jan. 2, 2002).             We dispense with

oral    argument   because   the   facts   and    legal       contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     DISMISSED




                                     2